Mr. Justice Scott delivered the opinion of the Court: Numerous questions have been raised on this record, but in the view taken it will not be necessary to discuss all of them. It is not perceived how a court of chancery can obtain jurisdiction to decree any relief on the facts disclosed by this record. Under our statute cities are given exclusive control of all streets and alleys within the corporate limits. The fee of the streets is in the corporation, and the dominion over them is as absolute as that of the owner of other lands. Under enabling ordinances the railroad company constructed its tracks in certain streets without objection from the corporate authorities of the city, so far as this record discloses. By the 27th clause of section 62, article 5, of the act of 1872, to incorporate cities and villages, the whole subject of the control of railroads in streets is committed to the local government of such cities and villages. Power is given to enforce police regulations as to the running of trains to secure protection to persons and property, and to compel such railroad companies to raise or lower their tracks so as to conform to any grade which may at any time be established, and when such tracks run lengthwise of any street, alley or highway, to keep the tracks on a level with the street surface, so that such tracks may be crossed at any place on such streets. Besides this general grant of power from the General Assembly, the city, in this case, reserved to itself in express terms the right it no doubt would have had without any reservation, to impose regulations, and enforce the same by appropriate penalties as to the use of the tracks in such manner as will restrict the speed of cars thereon to a safe and reasonable rate, and prevent the storage of cars and maintenance of other permanent obstructions upon such tracks, and as will generally protect the public in the safe and convenient use of the street. These are corporate functions which city councils are fully authorized to exercise within the limits of municipalities, and how can a court of chancery assume jurisdiction to perform them ? What the court has undertaken to do by its decree in this case, is simply what the General Assembly has authorized the corporate authorities of the city to do, viz: to control the operation of railways in the streets of the city. It has declared the tracks laid by defendant in Commercial avenue are not laid in couformity with the ordinances of the city granting the privilege, and has required defendant to re-lay its railroad track in accordance with the provisions of another general ordinance enacted since its tracks were laid under the license given by former ordinances. Clearly these are all matters within the jurisdiction of the city council, and whence is the authority of a court of chancery to perform them to the exclusion of the control of the corporate authorities of the city? If a court of chancery takes jurisdiction to control the general management of railways in streets of cities, fixing grades for the tracks, regulating speed of trains, and other matters,—it is plain the corporate authorities must cease to act, or there would be a conflict of authority. Such powers can be referred to no general head of equity jurisdiction. Under the ordinance of 1873 the ties and track of defendant’s railroad are to be so laid and maintained as, in the opinion of the committee on streets for the time being, will afford safe and easy crossing over such tracks, and permit the use of the same by the public without unreasonable interruption. What will constitute proper and reasonable grades for streets so as to render them safe and convenient for the use of the public, are matters within the exclusive determination of the city council; and certainly a court of chancery has no means of ascertaining when the track of defendant’s road in the street in question is so constructed as will, in the opinion of the committee on streets and alleys, be safe and convenient for the use of the public. Obviously it is with the city council to determine whether the track of defendant’s railroad has been laid in conformity with the provisions of the ordinances previously enacted ; and if the corporate authorities, to whom such matters are committed by general law, are satisfied with the manner in which the track is laid, we are not aware of any power that exists in the courts to supervise their discretion in such affairs. Individuals injuriously affected by the exercise of unwarrantable powers by the city council destructive of their property or health, might invoke the aid of a court of chancery for redress. But that is not the case here. Neither the corporation nor individual citizens are complaining that defendant has not complied with the ordinances granting the privilege to construct and operate its railroad in certain streets of the city; and we are not advised it is any concern of the public at large that may be relieved against in a suit by the people in a court of chancery. All matters of which complaint is made may be redressed by action of the city council, and its orders in the premises may be enforced by appropriate penalties. There can, therefore, be no warrant for the interference of a court of chancery. The decree will be reversed and bill dismissed. Decree reversed.